DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed Oct. 1, 2021.  It is noted that application is a continuation of 16/265,304 filed 02/01/2019 (now abandoned).  Claims 1-20 are pending.  


Claim Objections
Claims 1, 2 and 3 are objected to because of the following informalities:  

Claim 1 teaches “…the artificial intelligence engine configured to analyze patient data one or more abnormalities…”  It seems the limitation should read “…configured to analyze patient data for one more abnormalities.  
Claim 2 teaches a list.  The conjunction “and” seems to be misplaced.  Appropriate correction is required.  
Claim 3 teaches “…the sensor array is configured to transmit at least;”  The punctuation “;” needs to be corrected.  
Claim 8 teaches “wherein the at least one routine is provided to the patent…”  Examiner will interpret “patent” as “patient.”  Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is   not preceded by a structural modifier.  Such claim limitations are:  artificial intelligence engine; patient report generator in claim 1; a comparator and a diagnosis tool in claims 3, 12, and 18; a comparing module in claims 5, 13 and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the artificial intelligence system” and lacks antecedent basis.  Examiner will interpret this as “the artificial intelligence engine.”  Claims 2-6 incorporate the deficiencies of the independent claim from which they depend upon.  

Claims 5, 13 and 19 teach “wherein a comparing module compares the plurality of reports…”  It is unclear what structure is implied by the recited action.  The claims are indefinite as they are directed to a system but recite actions (hybrid claim).  

Claim 6 teaches “wherein the user selects…”; “wherein the sensor array transmits…”; “wherein the artificial intelligence engine changes…”…”  It is unclear what structure is implied by the recited actions.  The claims are indefinite as they are directed to a system but recite actions (hybrid claim).  
Claim 8 teaches “wherein the server receives a request…and serves the at least one routine in response…” The claims are indefinite as they are directed to a system but recite actions (hybrid claim).  Claims 9-15 incorporate the deficiencies from the independent claim from which they depend upon.  

Claims 10, 11 teach the patient and avatar performing actions.  The claims are indefinite as they are directed to a system but recite actions (hybrid claim).  

Claims 13 and 19 teaches “wherein a comparing module compares the plurality of reports…” It is unclear what structure is implied by the recited actions.  The claims are indefinite as they are directed to a system but recite actions (hybrid claim).  

Claim 20 teaches “wherein the plurality of reports are compared, via the comparator…” It is unclear what structure is implied by the recited actions.  The claims are indefinite as they are directed to a system but recite actions (hybrid claim).  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1-6, 7-15 and 16-20 are drawn to a patient assessment system, which is within the four statutory categories (i.e. machine).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 (and similar independent claims 7 and 16) include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A patient assessment system comprising:
a computing system including a processor configured to provide a plurality of routines to a patient using an avatar via a display;
a sensor array configured to capture patient data and transmit patient data to a memory in operable communication with the processor, the memory configured to store a plurality of patient data received from the sensor array; 
an artificial intelligence engine in operable communication with the memory, the artificial intelligence system configured to analyze patient data one or more abnormalities; and
a patient report generator in operable communication with the artificial intelligence engine, the patient report generator configured to provide a plurality of reports to an interface configured to display the plurality of reports.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because analyzing patient data with one or more abnormalities are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  For instance, a user could analyze patient data for one or more abnormalities in one’s head or by pen and paper based on captured data from a sensor array. 

Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2-6, 8-15 and 17-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
As per claims 4,12 and 18, comparing at least one data set stored in the memory to determine a difference between two or more values in the at least one data set; determining if the difference is above a threshold value, and wherein the threshold value is used to elucidate a diagnosis and transmit the diagnosis to at least one of the plurality of reports is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.
As per claim 5, 13, 19 and 20 comparing the plurality of reports for each patient over time is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.
AS per claim 6, changing the routine in view of the patient data is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A patient assessment system comprising:
a computing system including a processor configured to provide a plurality of routines to a patient using an avatar via a display;
a sensor array configured to capture patient data and transmit patient data to a memory in operable communication with the processor, the memory configured to store a plurality of patient data received from the sensor array; 
an artificial intelligence engine in operable communication with the memory, the artificial intelligence system configured to analyze patient data one or more abnormalities; and
a patient report generator in operable communication with the artificial intelligence engine, the patient report generator configured to provide a plurality of reports to an interface configured to display the plurality of reports.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea
providing a plurality of routines to a patient; capturing patient
data and transmitting patient data; storing a plurality of patient data; providing a plurality of reports to an interface configured to display the plurality of reports amount to mere data gathering and/or an insignificant application, see MPEP 2106.05(g).  
amount to mere instructions to apply an exception 
the recitations performing the functions by an artificial intelligence engine amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0077] – [0079] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of a computing system including a processor; using an avatar via a display; a sensor array; a memory in operable communication with the processor; a patient report generator; an interface configured to display the plurality of reports merely limits the abstract idea the environment of a computer and medical devices, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 7 and 16 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 2, 15, 17: wherein the sensor array includes at least one of the following: at least one infrared sensor; at least one photographic device; and at least one dynamometer at least one impedance sensor represent generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Claims 3: wherein the sensor array is configured to transmit at least; volumetric data; thermographic data; body composition data; strength data; and optical imaging data and wherein the volumetric data, the thermographic data, the body composition data, the strength data, and the optical image data is aggregated into at least one data set represents insignificant extra-solution (data input and gathering) activity (see MPEP § 2106.05(g)).  

Claim 5, 13: wherein the plurality of reports is stored in the memory represents insignificant extra-solution (data input) activity (see MPEP § 2106.05(g)).  

Claim 6: wherein the user selects at least one of the plurality of routines, wherein the sensor array transmits the patient data to the artificial intelligence engine represents insignificant extra-solution (data input and output) activity (see MPEP § 2106.05(g)).  

Claim 8-10: wherein the plurality of routines are stored in the memory, wherein the server receives a request for at least one routine and serves the at least one routine in response to the request, wherein the at least one routine is provided to the patent via a display represents insignificant extra-solution (data input and output) activity (see MPEP § 2106.05(g)).  

Claims 11, 14: wherein the patient performs the at least one routine, the processor is configured to measure the plurality of patient data received from the sensor array, wherein the plurality of patient data is related to at least one target anatomy of the patient and stored for comparison in the memory represents insignificant extra-solution (data input and output) activity (see MPEP § 2106.05(g)).  

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the collecting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps receiving or outputting the data in an unconventional way to provide an inventive concept.  
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives sensor data, and outputs data over a network.  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-20 are ineligible under 35 USC §101.
      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (2014/0255890) in view of Avinash (9,271,651).  

As per claim 1, Kovach teaches a patient assessment system comprising: 
a computing system including a processor (Kovach; para. [0008] a patient Support apparatus for providing physical therapy to an occupant comprises a processor, a sensor unit, a graphical display, and a memory device)   configured to provide a plurality of routines to a patient using an avatar via a display (Kovach; para. [0094] As an example of occupant 12 using sensor unit 16 to perform physical therapy routine 24, an avatar 148 representing occupant 12 is displayed on graphical display 18); 
a sensor array configured to capture patient data and transmit patient data to a memory in operable communication with the processor, the memory configured to store a plurality of patient data received from the sensor array (Kovach; para. [0094] Weight sensors 110 record the amount (i.e. store patient data) of weight distributed to each weight sensor 110 as information relating to the position and movement of limb 22 of occupant 12); para. [0095] Processor 30 compares the information relating to the position and movement of occupant 12 and information…); 
an artificial intelligence engine in operable communication with the memory, the artificial intelligence system configured to analyze patient data one or more abnormalities (Kovach; para. [0096] Processor 30 determines score 92 based on the difference between the information relating to the movement and position of occupant 12 and the idealized movement and
positions of an occupant – determining a score reads on “analyzing patient data”).
Kovach does not expressly teach a patient report generator in operable communication with the artificial intelligence engine, the patient report generator configured to provide a plurality of reports to an interface configured to display the plurality of reports.  Kovach; para. [0098] teaches displaying graphics on a graphical display but does not expressly teach a patient report generator.  However, a patient report generator configured to provide a plurality of reports to an interface is old and well known in the art as evidenced by Avinash.  Avinash teaches a system and method for the diagnosis of medical conditions from patient deviation data.  Avinash col. 2, lines 18-21 teach generating and outputting a report based the analysis of patient data.  It would have been obvious to add the Avinash patient report generator to the Kovash teachings with the motivation of being able to observe a medical condition represented by a plurality of metrics (Avinash; col. 4, lines 25-30).  

As per claim 2, Kovach teaches the system of Claim 1, wherein the sensor array includes at least one of the following: at least one infrared sensor; at least one photographic device; and at least one dynamometer; at least one impedance sensor (Kovach; para. [0089] sensing device 74 includes a number of accelerometers 100, radio frequency sensor 140, and a number of switches 130).

As per claim 3, Kovach teaches the system of Claim 2, wherein the sensor array is configured to transmit at least; volumetric data; thermographic data; body composition data; strength data; and optical imaging data, wherein the volumetric data, the thermographic data, the body composition data, the strength data, and the optical image data is aggregated into at least one data set (Kovach; Occupant 12 moves limbs 22 to redistribute the weight of occupant 12 distributed to each weight sensor 110. For example, occupant 12 leans to the left to apply more weight to weight sensors 110 located on a left side of patient support apparatus 10. Weight sensors 110 record the amount of weight distributed to each weight sensor 110 as information relating to the position and movement of limb 22 of occupant 12 – “amount of weight” distributed reads on body composition or strength data).  

As per claim 4, Kovach teaches the system of Claim 3, wherein the artificial intelligence engine is comprised of: a comparator configured to compare at least one data set stored in the memory to determine a difference between two or more values in the at least one data set (Kovach; para. [0095] Processor 30 compares the information relating to the position and movement of occupant 12 and information relating to the ideal position and movement of an occupant.); 
	Kovash does not expressly teach a diagnosis tool to determine if the difference is above a threshold value, and wherein the threshold value is used to elucidate a diagnosis and transmit the diagnosis to at least one of the plurality of reports.  However, this is old and well known in the art as evidenced by Avinash.  Avinash teaches one or more patient deviation maps may be compared to one or reference deviation maps (col. 14, lines 9-15;).  Avinash further teaches one or more disease types and/or severity levels may be identified and diagnosed (col. 14, lines 20-25).  It would have been obvious to add the Avinash patient report generator to the Kovash teachings with the motivation of being able to observe a medical condition represented by a plurality of metrics (Avinash; col. 4, lines 25-30).  

As per claim 5, Avinash teaches the system of Claim 4, wherein the plurality of reports is stored in the memory, and wherein a comparing module compares the plurality of reports for each patient over time (Avinash; col. 14, lines 9-15).

As per claim 6, Kovach teaches the system of Claim 5, wherein the user selects at least one of the plurality of routines, wherein the sensor array transmits the patient data to the artificial intelligence engine, wherein the artificial intelligence engine changes the routine in view of the patient data. (Kovach; para. [0098] If processor 30 determines that the physical therapy routine 24 position was adequate, processor 30 instructs graphical display 18 to display second graphic 20S on graphical display 18. Second graphic 20S informs occupant 12 as to where to move cursor 146 to continue physical therapy routine 24.)

Claim 7 teaches substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  Kovach further teaches a server operably coupled to the memory and configured to receive a request for the plurality of patient data, and to serve the plurality of patient data in response to the request (Kovach; Fig. 4, “52”, “53”, “58” – server devices operably couple to patient support apparatus (“memory”) ; para. [0053] In embodiments where patient support apparatus 10 includes main communications port 26, data 34 relating to the statistics of occupant 12 may be transmitted to computer network 28.  Para. [0061] Main communications port 26 includes a transmitter 70 and a receiver 72. Main communications port 26 is configured to communicate with one or more computers in computer network 28 via transmitter 70 – transmitting data reads on “serving the plurality of patient data…”).

AS per claim 8, Kovach teaches the system of Claim 7, wherein the plurality of routines are stored in the memory (Kovach; para. [0045] The information stored on memory device 32 includes instructions to initiate, progress, and end physical therapy routine 24. Memory device 32 includes an idealized set of positions and motions of limbs 22 of occupant 12 performing physical therapy routine 24 and Supported by patient Support apparatus 10), wherein the server receives a request for at least one routine and serves the at least one routine in response to the request, wherein the at least one routine is provided to the patient via a display (Kovach; para. [0048] Processor 30 communicates with graphical display 18 to update graphics 20 displayed on graphical display 18 based upon the information relating to the position and motion of limbs 22 of occupant 12 and the comparison of the information relating to the position and motion of limbs 22 of occupant 12 with the idealized set of position and motion of an occupant of patient Support apparatus 10 performing physical therapy routine 24).

AS per claim 9, Kovach teaches the system of Claim 8, wherein the plurality of routines is performed by an avatar on a display (Kovach; para. [0094] As an example of occupant 12 using sensor unit 16 to perform physical therapy routine 24, an avatar 148 representing occupant 12 is displayed on graphical display 18).

As per claim 10 Kovach teaches the system of Claim 9, including the avatar receiving instructions from the at least one processor to provide the plurality of routines to the patient, wherein the patient and the avatar simultaneously perform the plurality of routines provided on the display (Kovach; para. [0094] Avatar 148 is configured to move on graphical display 18 relative to the amount of weight of occupant 12 distributed to each weight sensor 110).

As per claim 11, Kovach teaches the system of Claim 7, wherein the patient performs the at least one routine, the processor is configured to measure the plurality of patient data received from the sensor array, wherein the plurality of patient data is related to at least one target anatomy of the patient and stored for comparison in the memory (Kovach; para. [0046] In some embodiments, the idealized set of positions and motions are based upon statistical averages of human anatomy. In other embodiments, the idealized set of positions and motions are based upon the anatomy of occupant 12. For example, the idealized set of positions and motions are based upon the length of the arms and legs of occupant.)

Claim 12 repeats substantially similar limitations as claim 4 and the reasons for rejection are incorporated herein.  

Claim 13 repeats substantially similar limitations as claim 5 and the reasons for rejection are incorporated herein.  

As per claim 14, Kovach teaches the system of Claim 11, wherein the target anatomy of the patient includes at least one of the following: wrists, hands, forearms, fingers, ankles, toes, and feet (Kovach; para. [0046] For example, the idealized set of positions and motions are based upon the length of the arms and legs of occupant 12).

Claim 15 repeats substantially similar limitations as claim 2 and the reasons for rejection are incorporated herein.  

Claim 16 repeats substantially similar limitations as claims 1 and 7 and the reasons for rejection are incorporated herein.  

Claim 17 repeats substantially similar limitations as claims 2 and 3 and the reasons for rejection are incorporated herein.  

Claim 18 repeats substantially similar limitations as claim 4 and the reasons for rejection are incorporated herein.  

Claims 19 and 20 repeats substantially similar limitations as claims 4 and 5 and the reasons for rejection are incorporated herein.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


The closest foreign prior art of record Duan (CN107451417A) teaches a kind of dynamic ECG analysis intelligent diagnosis system and method, including: database module, formwork module, analysis module.  The analysis module is used to carry out the electrocardiogram (ECG) data of detection the full lead analysis of intelligence, obtain multiple input variable values, again by computing compared with each input variable value constant parameter value corresponding with each case template.
The closest non-patent literature of record Saneiro (Saneiro, Mar; Santos, Olga C; Salmeron-Majadas, Sergio; Boticario, Jesus G.  “Towards emotion detection in educational scenarios from facial expressions and body movements through multimodal approaches.”  The Scientific World Journal14: NA. Hindawi Limited. (2014)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/15/2022